1                                                                       Honorable Christopher M. Alston
                                                                               April 24, 2020; 9:30 a.m.
2

3

4

5

6

7                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
     In re:                                             )   Chapter 7
9                                                       )   Bankruptcy No. 18-13383
     JACK CARLTON CRAMER JR.,                           )
10                                                      )   TRUSTEE’S RESPONSE TO MOTION
                     Debtor(s).                         )   TO CONVERT CASE FROM CHAPTER
11                                                      )   7 TO CHAPTER 13

12            COMES NOW the duly appointed trustee, Edmund J. Wood, through counsel, The Livesey

13   Law Firm, and Rory C. Livesey, and files this response to the Motion to Convert Case from Chapter

14   7 to Chapter 13 filed by the debtor, Jack Carlton Cramer, Jr.

15            This case had something of an unusual history. It also has the unique element of being a

16   solvent estate. Pending before the court is the debtor’s motion to reconvert the case to a Chapter 13

17   so that he can pursue a reverse mortgage against his residence, the sole asset of the estate, that

18   should pay the creditors in full. Also pending on the same date is the trustee’s motion for an order

19   authorizing the sale of the property. The sale, if approved, should also pay all of the creditors’

20   claims in full with a surplus going back to the debtor.

21            The debtor filed his original pro se Chapter 13 proceeding on August 29, 2018. From the

22   date of the initial filing the debtor’s stated intention was to obtain a reverse mortgage against his

23   residence with sufficient proceeds to pay his creditors in full. Not surprisingly, in the pro se Chapter

24   13, on the motion of the Chapter 13 trustee, the case converted to a Chapter 7 proceeding on

25   December 17, 2018. (See Docket Nos. 27 and 38.) With some resistence from the debtor the trustee

     was able to market the property and secure the pending offer. The trustee’s proposed sale is for


     TRUSTEE’S RESPONSE TO MOTION TO                                          THE LIVESEY LAW FIRM
     CONVERT CASE FROM CHAPTER 7 TO                                           600 Stewart Street, Suite 1908
                                                                              Seattle, WA 98101
     CHAPTER 13 - 200406cRes Page 1                                           (206) 441-0826
      Case 18-13383-CMA           Doc 135     Filed 04/17/20      Ent. 04/17/20 13:29:18        Pg. 1 of 3
1    $606,000. A sale at that price should pay the undisputed secured claims, the debtor’s homestead,

2    the unsecured claims and the administrative expenses.

3             About four months after conversion to a Chapter 7 the debtor secured the services of an

4    attorney. Unfortunately that attorney retired for health reasons. The debtor now has a new attorney

5    who has been representing the debtor since October of 2019.          Since then the debtor has been

6    unquestionably working towards the reverse mortgage. However, at this point in seems uncertain

7    when he could complete the process.

8             The situation puts the trustee in something of a unique position. He does not strongly oppose

9    the debtor’s efforts to seek a reverse mortgage and has given him time to try to get it. However, the

10   decision to reconvert has to be viewed in context. The debtor wants to keep the house. Presumably

11   that was the purpose of the original Chapter 13. Without counsel, he did not survive a Chapter 13

12   proceeding for very long. However, now he has been in a Chapter 7 for nearly 16 months. While

13   the debtor was working on the reverse mortgage, the trustee received an offer to purchase the

14   property that will pay the creditors in full.

15            The debtor bases his motion to reconvert back to a Chapter 13 on Section 706(c) of the

16   Bankruptcy Code. Although the preference is to allow debtors to repay their debts, there is some

17   question as to whether a previously converted case can be converted a second time. See, In re Yao,

18   548 B.R. 818, 821 (Bkrtcy. N.M. 2016) (and the cases cited therein). Admittedly, this case is a little

19   different than the cases cited in Yao in that the debtor here did not voluntarily convert his Chapter

20   13 to a Chapter 7. Assuming the court has the ability to reconvert, before doing so it should

21   scrutinize the debtor’s circumstances and his ability to succeed in the new Chapter 13. In re

22   Anderson, 354 B.R. 766, 769 (Bkrtcy. S. Car. 2006). The court should weigh the interests of the

23   debtor, the estate and all of the creditors. Id. In this case, both alternatives would likely lead to

24   payment of the creditors in full. The only significant difference is the speed with which the case can

25   close.




     TRUSTEE’S RESPONSE TO MOTION TO                                         THE LIVESEY LAW FIRM
     CONVERT CASE FROM CHAPTER 7 TO                                          600 Stewart Street, Suite 1908
                                                                             Seattle, WA 98101
     CHAPTER 13 - 200406cRes Page 2                                          (206) 441-0826
     Case 18-13383-CMA            Doc 135      Filed 04/17/20     Ent. 04/17/20 13:29:18       Pg. 2 of 3
1            There is another issue that should be considered. The debtor has received a Chapter 7

2    discharge on October 17, 2019 (Docket No. 83). With the exception of some of the IRS debt, the

3    debtor has no unsecured debt to repay with the reverse mortgage. See In re Santos, 561 B.R. 825

4    (Bkrtcy. C.D. Cal. 2017). The question then becomes whether the conversion is in the best interest

5    of the creditors.

6            RESPECTFULLY SUBMITTED this 17th day of April, 2020.

7                                                 THE LIVESEY LAW FIRM

8
                                                         /S/ Rory C. Livesey
9
                                                  Rory C. Livesey, WSBA #17601
10                                                Attorney for Edmund J. Wood, Trustee

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     TRUSTEE’S RESPONSE TO MOTION TO                                      THE LIVESEY LAW FIRM
     CONVERT CASE FROM CHAPTER 7 TO                                       600 Stewart Street, Suite 1908
                                                                          Seattle, WA 98101
     CHAPTER 13 - 200406cRes Page 3                                       (206) 441-0826
     Case 18-13383-CMA          Doc 135     Filed 04/17/20     Ent. 04/17/20 13:29:18      Pg. 3 of 3
